                  Case 3:18-cr-05579-RJB Document 484 Filed 03/08/19 Page 1 of 1
                                                                       U.S. Department of Justice

                                                                       United States Attorney
                                                                       Western District of Washington

                                                                          1201 Pacific Avenue, Ste. 700   Tel: (253) 428-3800
                                                                          Tacoma, WA 98402                Fax: (253) 428-3836
                                                                          www.usdoj.gov/usao/waw
                                                                       March 8, 2019
VIA ECF
Jeremy Delicino, Esq.      Emma Scanlan, Esq.       Phil I Brenna, Esq.          Stryder Wegener, Esq.        Nicholas Marchi, Esq.
Atty for Hernandez         Atty for Castro          Atty for Berrelleza          Atty for Cervantes           Atty for C. Soto

Tim Lohraff, Esq.          Robert Flennaugh, Esq.   Kevin Peck, Esq.             David Hammerstad, Esq. Catherine Chaney, Esq.
Atty for Barrientos        Atty for Urias Moreno    Atty for Zelaya              Atty for Valenzuela    Atty for Green

Lee Edmond, Esq.           Jennifer Kaplan, Esq.    Karen Unger, Esq.            Amy Muth, Esq.               Jennifer Horwitz, Esq.
Atty for Kristovich        Atty for Riggins         Atty for E. Scott            Atty for M. Scott            Atty for Suryan

Cooper Offenbecher, Esq. Jessica Hazelton, Esq.     Terrance Kellogg, Esq.       Robert Freeby, Esq.          Steven Krupa, Esq.
Atty for Barajas         Atty for Salcedo           Atty for Jimenez             Atty for Puentes             Atty for Werber

                 Re:       United States v. Carlos Eduardo Lopez Hernandez, et al.
                           No. CR18-5579RBL, USDC, W.D. Washington
Dear Counselors:
       Please be advised that the arraignment for the defendant named in the above cause has been
scheduled as follows:
                 Date:             Monday, March 18, 2019
                 Time:             1:30 P.M.
                 Before:           Theresa L. Fricke, United States Magistrate Judge
                 Place:            Union Station Courthouse
                                   1717 Pacific Avenue, Tacoma, Washington 98402
        It will be necessary that you and your client be present at the time and place indicated above. You
are required to participate in a pretrial services interview prior to the initial appearance. Contact the Pretrial
Services Office at Union Station, Room 1152, 1717 Pacific Avenue, Tacoma, Washington, telephone
number: (253) 882-3705 at least 24 hours prior to the scheduled hearing. After that, you must be processed
by the U.S. Marshal’s Service before the afternoon court appearance.
The Court has requested us to call your attention to the Speedy Trial Act (18 U.S.C. §3161 et. seq.), and the
District’s Plan for Prompt Disposition of Criminal Cases. The Clerk’s Office has copies of the local plan.
Please note, by General Order dated December 2, 1993, Magistrate Judges are authorized to accept guilty
pleas to felony charges. Please coordinate with the Assistant United States Attorney assigned to the case in
the event a guilty plea before trial is accepted.
                                                    Very truly yours,
                                                    BRIAN T. MORAN
                                                    United States Attorney
                                                    /s/ Salee Porter for
                                                    MARCI L. ELLSWORTH
                                                    Assistant United States Attorney
